DETAILED ACTION
I.  ACKNOWLEDGEMENTS
This Office Action addresses U.S. Application No. 16/847081 (the “081 Application” or “instant application”).  Based upon a review of the instant application, the actual filing date of the instant application is April 13, 2020. Because the instant application was on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
The instant application is a continuing reissue Application of 15/488,386 (“the ‘386 application”), filed April 14, 2017, which is a reissue application of U.S. Patent No. 9,009,258 (“’258 Patent”). The ‘258 Patent was filed on March 6, 2012 as U.S. Application No. 13/413459 (“459 Application”), entitled “PROVIDING CONTENT TO A USER ACROSS MULTIPLE DEVICES.”
Based upon Applicant’s statements as set forth in the instant application and after the Examiner’s independent review of the ‘258 Patent itself and its prosecution history, the Examiner finds that he cannot locate any ongoing proceeding before the Office or current ongoing litigation involving the ‘258 Patent.  Also based upon the Examiner's independent review of the ‘258 Patent itself and the prosecution history, the Examiner cannot locate any previous reexaminations, or supplemental examinations.
This action is being issued following Applicant’s response of 6/17/2022, which included 1) claim amendments and 2) arguments.



II. CLAIM STATUS
The ‘258 Patent issued with claims 1-22 (“Patented Claims”). The Preliminary amendment filed 4/13/2020, with the current reissue cancels claims 1-22 and adds claims 23-42. The amendment of 5/10/2021 amends claims 23-25, 27-29, 31-35, 37-39, and 41-42.  The amendment of 9/7/2021 amends claims 23, 33, and 42. The amendment of 2/2/2022 amends claims 23, 33, and 42. The amendment of 6/17/2022 amends claims 23, 33, and 42. Therefore, as of the date of this Office Action, the status of the claims is:
a. Claims 23-42 are pending (“Pending Claims”).
b. As a result of this office action, claims 23-42 are also treated on the merits below.

III. AMENDMENT OF 6/17/2022
The amendment to the claims filed on 6/17/2022 have been entered and considered. 

IV. CONTINUING DATA
The ‘258 Patent has no continuing data.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the prior applications.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record in the prior applications are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the prior applications need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicant(s) are reminded that the prosecution histories of the prior applications are relevant in this application.

V.PRIORITY
Based upon a review of the instant application and the ‘258 Patent, the Examiner finds that Applicant is not claiming domestic or foreign priority under 35 U.S.C. § 120 or 35 U.S.C. § 119.  As such, the effective date of the claims is March 6, 2012.  
Because the effective filing date of the instant application is not on or after March 16,
2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply. Instead, the earlier
‘First to Invent’ provisions apply.

VI. REISSUE DECLARATION 
The reissue declaration filed 5/10/2021 is approved. 

VII. ALLOWABLE SUBJECT MATTER 
Claims 23-42 are allowable.
Claims 23-42 define over the art of record in that none of the art provides content, as specified in the last clause of the claims, using the association between first and second devices of  a user that have logged into a service and a history that has been aggregated from the first and second devices of the user, but not from a third device of the user that is also logged into the service.  While the art of record aggregates a history from multiple devices, it does not exclude a device from the same user that is also logged into the service.  




VII. CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/ROBERT L NASSER/                                                				Primary Examiner, Art Unit 3992                                                                                                                                                        	



Conferees:
/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992